            Case MDL No. 2942 Document 677 Filed 07/10/20 Page 1 of 7



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                             ON MULTIDISTRICT LITIGATION


IN RE COVID-19 BUSINESS )                      MDL No. 2942
INTERRUPTION PROTECTION )
INSURANCE LITIGATION    )



    DENTAL PRACTICES’ INTERESTED PARTY RESPONSE IN OPPOSITION TO
                        MOTIONS TO TRANSFER

    This Interested Party Response in Opposition to the Motions to Transfer is filed by four

dental practices that are Plaintiffs in three insurance coverage cases pending in the Eastern

District of Missouri and the Southern District of Illinois. 1 Without repeating the arguments

opposing transfer that were amply presented by other Interested Parties, these Dental Practice

Plaintiffs wish to present grounds that apply to their cases in particular.

    Like many other businesses in the United States, the Dental Practice Plaintiffs closed in

March of this year due to the COVID-19 pandemic, and they now seek coverage of their losses

under their business insurance policies. But two factual distinctions set their cases apart from

those of the movants and other plaintiffs in this proceeding and render the cases of the Dental

Practice Plaintiffs inappropriate for transfer: 1) The reason they closed their businesses is

different, and 2) their theory for why their insurers are responsible for covering their losses is

different because their insurance policies are different.



1
 As used herein, “Dental Practice Plaintiffs” refer to the following: Robert A. Levy, D.M.D.,
LLC, plaintiff in Robert A. Levy, D.M.D., LLC v. Hartford Casualty Insurance Company, No.
4:20-cv-00643-SRC (E.D. Mo.); Erik Taube, DMD, plaintiff in Erik Taube, DMD v. Hartford
Financial Services Group Inc., 3:20-cv-00565-SMY (S.D. Ill.); Glenn R. Edwards, Inc., and
Daniel A. Narup DMD, LLC, plaintiffs in Glenn R. Edwards, Inc. dba Edwards Dental, Inc. v.
Travelers, 4:20-cv-00877-HEA (E.D. Mo.).
               Case MDL No. 2942 Document 677 Filed 07/10/20 Page 2 of 7



    I.         The Dental Practice Plaintiffs’ Cases Do Not Belong in an MDL with Movants’
               Cases

                  A. The Reason the Dental Practices Closed

    The original movants rely on government orders that compelled them to close their

businesses. They state that they “seek recovery of the losses sustained by businesses as a result

of these government-mandated closures” and assert that “all [actions] ultimately share, and will

share, [this] key core factual question – do the Governmental Orders trigger coverage under the

business interruption insurance policies ….?” Doc. #1-1 at 2, 5. But that is not true of these Dental

Practice Plaintiffs. They were never ordered to close by a governmental body; instead they

closed because that was the only responsible action to take under the conditions of the COVID-

19 pandemic, in light of recommendations of their professional societies and scientific

authorities.

    Three of the Dental Practice Plaintiffs are located in St. Louis County, Missouri, where a

Stay at Home Order, issued March 23, 2020, allowed residents to visit healthcare operations,

including dentists. See Edwards Complaint, ¶ 39. The fourth Dental Practice Plaintiff is located

in Illinois, where the Governor’s stay-at-home order likewise allowed dental visits. Taube

Complaint, ¶ 33.

    But between March 17 and 19 each of the Dental Practice Plaintiffs shut down completely

except for seeing emergency patients. Taube 48, Narup 57, Levy 6. So did the overwhelming

majority of dental practices throughout the United States (though the dates of the initial closures

may have varied because of local conditions). For example, during the week of April 20, 2020,

97% of dentists in the entire country were either seeing no patients at all or only emergency

patients (the few others were still seeing fewer patients than usual). Edwards Complaint, ¶ 61.




                                                 2
            Case MDL No. 2942 Document 677 Filed 07/10/20 Page 3 of 7



That week 77% of American dentists collected less than 5% of their usual fees, and 13%

collected between 5% and 10%. Edwards Complaint, ¶ 63.

    The reason for the shutdowns had to do with factors unique to dentists’ offices. On March 16,

the American Dental Association recommended that dental practices in the United States halt

non-emergency procedures; the Centers for Disease Control followed with a similar

recommendation two days later. Edwards Complaint, ¶¶ 43-44. Although neither body has

authority to mandate compliance with its recommendations, the CDC explained that the

recommendation was based on the unique risk of infection in dental offices, even compared to

other healthcare facilities:

        The practice of dentistry involves the use of rotary dental and surgical instruments
        (e.g., handpieces or ultrasonic scalers) and air-water syringes. These instruments
        create a visible spray that contains large particle droplets of water, saliva, blood,
        microorganisms, and other debris. This spatter travels only a short distance and
        settles out quickly, landing on the floor, nearby operatory surfaces, dental health
        care personnel (DHCP), or the patient. The spray also might contain certain
        aerosols.

Edwards Complaint ¶ 45. The CDC went on to explain that the precautions it recommended in

other healthcare settings were not possible for dental practices because dental settings “are not

designed for or equipped to provide this standard of care. For example, most dental settings do

not have airborne infection isolation rooms or single-patient rooms, do not have a respiratory

protection program, and do not routinely stock N95 respirators.” Edwards Complaint ¶ 46.

    Accordingly, CDC recommended that “[s]ervices should be limited to urgent and emergency

visits only during this period of the pandemic. These actions help staff and patients stay safe,

preserve personal protective equipment and patient care supplies, and expand available health

system capacity.” Edwards Complaint ¶ 47.

    In making its recommendations, CDC relied on the statement of the Occupational Safety and

Health Administration that dental healthcare professionals were at very high risk of COVID-19
                                                 3
            Case MDL No. 2942 Document 677 Filed 07/10/20 Page 4 of 7



“as their jobs are those with high potential for exposure to known or suspected sources of the

virus that causes COVID-19 during specific procedures.” Edwards Complaint ¶ 49.

    The Missouri Dental Board, the body that regulates Missouri dentists, issued a similar

recommendation. Edwards Complaint ¶ 48. So did the Illinois State Dental Society, which

stated: “Dentists are in one of the highest risk categories for transmission and contraction of the

virus, with many routine dental procedures potentially transmitting the virus via aerosolization of

fluids.” Taube Complaint ¶ 39. Undoubtedly other state and local dental organizations made

similar recommendations. 2

    The Dental Practice Plaintiffs brought their cases as putative class actions on behalf of

dentists, not other businesses. Their cases will therefore involve the unique factual question of

whether the decisions to stop seeing patients (except for emergencies) was justified in light of the

risks presented by the COVID-19 pandemic and the recommendations of scientific and

professional bodies. That will be the overriding factual question in dentists’ cases. No other case

will involve that issue. Thus, the requirement of 28 U.S.C. § 1407(a) that “there be one or more

common questions of fact” is lacking between dentists’ and other cases, and dentists’ cases

should not be centralized with the others, even if the Panel grants the motions.

               B. Plaintiffs’ Theory of Liability is Different from that of the Movants.

    There is a fundamental difference between the policies of the Dental Practice Plaintiffs and

those described by the movants, a difference that affects the nature of their claims. According to

the movants’ descriptions of their policies, they cover losses due to something that happens to




2
 In certain areas, dentists’ offices were ordered to close by government decree. See Complaint,
Doc. #1, ¶¶ 14-15, in Lee v. Sentinental Insurance Company, Limited, 3:20-cv-05422 (W.D.
Wash.); Complaint, Doc. #1, ¶¶ 24-26, in Eric R. Shantzer, DDS d/b/a Richboro Dental
Excellence v. Travelers Casualty Insurance Company of America,, 2:20-cv-020 (E.D. Pa).
                                                 4
            Case MDL No. 2942 Document 677 Filed 07/10/20 Page 5 of 7



their property. Plaintiffs’ policies are not so limited. The second set of movants asserts that each

of the cases “turns on two basic questions, the same two questions necessarily raised by any

potential complaint ….” Doc. No. 3-1, at 6 (emphasis in original). Those two questions are: “(1)

Whether COVID-19 causes ‘physical damage or loss to property’ as that phase is used in

property insurance policies; and (2) whether COVID-19 was present on the insured property or

on property sufficiently connected by proximity or in other ways to the insured property such

that coverage is triggered.” Id. (emphasis added). Similarly, the original movants state in their

reply brief that one of the “core questions” is “what constitutes ‘physical loss or damage’ to the

property.” Doc. #543 at 4 (emphasis added). The second set of movants adds: “Claimants will

almost certainly need to present epidemiological modeling of the spread of the virus in order to

ascertain its likely presence and impact.” Id. at 7. They argue that all claimants will be

competing for the services of “the same limited pool of epidemiological modelers.”

    But, for two reasons, none of this is true of the Dentist Practice Plaintiffs’ cases. First, unlike

movants, the Dental Practice Plaintiffs’ policies do not protect them only from “physical damage

or loss to property.” See Doc. No. 3-1, at 6. Their policies also include “loss of” their property.

For example, the Edwards policy states:

       We will pay for the actual loss of Business Income you sustain due to the
       necessary “suspension” of your “operations” during the “period of restoration”.
       The “suspension” must be caused by direct physical loss of or damage to property
       at the described premises. The loss or damage must be caused by or result from a
       Covered Cause of Loss.

Edwards Complaint ¶74 (emphasis added); see also Levy Complaint ¶ 56; Taube Complaint ¶

63. 3 As can be plainly seen, the Dental Practice Plaintiffs’ policies are not limited to something



3
  The undersigned counsel also represents a plaintiff in another case, Monday Restaurants LLC v.
Intrepid Insurance Company d/b/a Intrepid Direct Insurance, 4:20-cv-00767-SNLJ (E.D. Mo.),
with a similar “loss of” provision in its policies.
                                                   5
            Case MDL No. 2942 Document 677 Filed 07/10/20 Page 6 of 7



that happened “to” their property, so they need not show that anything did. It is enough that they

allege, as they do, that “[t]he COVID-19 pandemic caused a direct physical loss of Plaintiffs’

Covered Property at their described premises by denying Plaintiffs the ability to physically

access and use the property in the normal fashion in their business; it is therefore a covered loss.”

Edwards Complaint, ¶75; see also Levy Complaint, ¶ 55; Taube Complaint, ¶ 73. Their policies

provide coverage because they suffered a loss of their property, not damage to their property.

    Second, because, as shown above, their claims do not depend on the presence of the disease

or the virus on their property, the Dental Practice Plaintiffs have no need for expert testimony

from an epidemiologist. They claim the right to recover regardless of whether the virus was on or

near their property. Under their policies, the “Covered Causes of Loss” are “RISKS OF DIRECT

PHYSICAL LOSS,” unless specifically excluded (Edwards Complaint ¶ 83; Levy Complaint ¶

60; Taube Complaint ¶ 67), and it was those risks, not actual contamination, that led them to

close their practices. Their cases will only be bogged down if they are part of an MDL that

focuses on conflicting epidemiological testimony irrelevant to their claims.

    These are fundamental factual distinctions between the claims of the Dental Practice

Plaintiffs and those of the two sets of movants. They mean that there are no “common questions

of fact,” as required by 28 U.S.C. § 1407(a). In fact, the only common facts are that there was a

worldwide pandemic of a disease called “COVID-19” that caused millions of cases of illnesses,

killed well over a hundred thousand Americans, caused a huge number of businesses to shut

down, and cost millions of people their jobs. But none of that is a “question of fact,” because

there is no dispute about it. On the disputed questions of fact, the claims of dentists stand alone.

    II.     CONCLUSION

    The Dental Practice Plaintiffs respectfully request that the motions to transfer be denied or, in

the alternative, that their cases not be transferred.
                                                   6
           Case MDL No. 2942 Document 677 Filed 07/10/20 Page 7 of 7



Dated: July 11, 2020            Respectfully submitted,

                                LAW OFFICE OF RICHARD S. CORNFELD, LLC
                                By: /s/ Richard S. Cornfeld
                                   Richard S. Cornfeld 31046MO
                                   1010 Market Street, Ste 1645
                                   St. Louis, MO 63101
                                   P. 314-241-5799
                                   F. 314-241-5788
                                   rcornfeld@cornfldlegal.com

                                    On Behalf of

                                     Robert A. Levy, D.M.D., LLC

                                     Erik Taube, DMD, dba Taube Family Dental

                                     Glen R. Edwards, Inc. DBA Edwards Family Dental

                                     Daniel A. Narup DMD., LLC




                                        7
